Citation Nr: 1223447	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, claimed as depression and anxiety.

2. Entitlement to service connection for bilateral shin splints. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran had active service from February 1980 to January 1981. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the RO. The Veteran requested a hearing before the Board, but she withdrew that request in March 2010. 38 C.F.R. § 20.704(e) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. By her failure to attend a scheduled VA examination, the Veteran has foreclosed further development towards substantiation of her claim.

2. Based on the available record, the Veteran has not been diagnosed with a psychiatric disability. 

3. Based on the available record, a psychiatric disability was not incurred in or aggravated by any incident of military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 


Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

A June 2008 VCAA letter issued by the RO explained the evidence necessary to substantiate the claim for service connection for depression and anxiety. The letter also informed the Veteran of her and VA's respective duties for obtaining evidence. In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided prior to initial adjudication of the claim, in accordance with Pelegrini v. Principi, 18 Vet.App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and service personnel records. An August 2008 VA rating decision indicated that the Salt Lake City VA Medical Center did not have any treatment records for the Veteran. The claims folder also contains a June 2008 statement from the Veteran in support of her claim. She also reported in July 2008, that she had no further evidence or information to submit. 

In the June 2008 VCAA letter, the Veteran was advised to provide authorization for release for any medical records not received by VA and not contained in her claims folder. The Veteran did not respond to this letter and did not submit any records independently. The Board finds that VA made adequate efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21Vet.App. 303, 312 (2007).

A letter was mailed to the Veteran on June 16, 2009 informing her that she would soon be contacted regarding the date and location of an upcoming VA examination. She was informed that she should contact the medical facility and arrange for a more convenient place or time should be unable to attend the scheduled examination. The Veteran was also notified that should she fail to report for the examination without good cause, her claim will rated based on the evidence of record. 

The Veteran was scheduled for two examinations in June 2009. While she appeared for the first VA joints examination, the record indicates that she left before a mental health examination could be conducted. Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

While the record does not contain a copy of the notice letter VA sent to the Veteran informing her of the date and time of her scheduled psychiatric examination, the Court has held that there is no requirement that this document be contained in the record for the presumption of regularity to apply. See Kyhn v. Shinseki, 23 Vet.App. 335 (2010). Moreover, as noted, the Veteran appeared for her VA joints examination which was scheduled on the same day. 

The record indicates that the Veteran was scheduled for an additional VA psychiatric examination in November 2009 and was notified of this examination in through a letter and in a telephone call. She failed to report for this examination. The Veteran was informed in the January 2010 supplemental statement of the case (SSOC) that that she had failed to appear for multiple VA examinations. 

During the July 2009 VA joints examination, the Veteran reported that she "ha[s] been avoidant of medical care since 1979" due to "fear and paranoia of being seen by physicians." To the extent she argues that this fear has prevented her from attending a mental health examination, her explanation does not constitute good cause for her failure to report. Given her statement, there is no indication that the Veteran would attend a VA examination were the Board to remand her claim. 

In Hyson v. Brown, 5 Vet.App. 262, 265 (1993), the Court held that VA must show that a claimant lacked 'good cause' for failing to report for a scheduled examination. As noted above, neither the Veteran nor her representative have provided an 'adequate reason' or 'good cause' for her failure to report to her July 2009 or November 2009 VA examinations. The record indicates that the Veteran was mailed notice of these examinations and, in the case of the November 2009 examination, received notification over the telephone. No cogent reason has been provided for the Veteran's absence, and she has not since requested that the examinations be rescheduled.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).



In light of the Veteran's disinclination to fully cooperate with the process, and that good cause for her failure to report for VA examinations has not been shown, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the claim based on the evidence of record.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder. In a June 2008 statement, she claimed that she developed a psychiatric disorder due to unwanted sexual advances and harassment from her superior officers. Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. 

While the evidence of record suggests that the Veteran may have a preexisting psychiatric disorder, the Board finds that she was in sound mental condition when she entered active service. 

For purposes of establishing service connection under 38 U.S.C.A. § 1131 every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003. The Court and Federal Circuit Court have adopted the General Counsel's position. Quirin v. Shinseki, 22 Vet.App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). See also Wagner, 370 F.3d at 1096. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under Section 1132 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis. Wagner, 370 F.3d at 1096.

The law provides that an increase in disability must consist of worsening of the enduring disability. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet.App. 398, 402 (1995). See also Davis at 1345 (holding  that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

A 'lasting worsening of the condition'-that is, a worsening that existed not only at the time of separation but one that still exists currently is required. See Routen v. Brown, 10 Vet.App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet.App. 529, 538 (1996). Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



'Clear and unmistakable evidence' is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet.App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of 'clear and unmistakable evidence.') That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is 'cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable....' Vanerson, 12 Vet.App. at 261. It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet.App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993).

In her August 1979 enlistment examination, the Veteran reported that she had, or previously had experienced depression or excessive worry. A physician's summary clarified that she had "occasional worry about getting a job." The Veteran was not diagnosed with a psychiatric disorder following her enlistment physical examination. In fact, her August 1979 enlistment examination revealed a normal psychiatric evaluation and a PULHES profile which indicated that she had a high level of psychiatric fitness. Moreover, there are no in-service or post-service treatment records indicating that the Veteran was treated for or noted to have a psychiatric disorder prior to her being accepted for active military service in February 1980. The presumption of soundness has therefore not been rebutted. 

Service treatment records document that the Veteran attempted to commit suicide in September 1980. An October 1980 statement from a chaplain reported that the Veteran was "having great difficulty adjusting to military service. The [lifestyle] in which she feels coerced to conform [to] because of peer pressure is causing her to have extreme value conflicts. Because of these value conflicts [the Veteran] becomes emotional and goes into a state of depression."

An in-service psychiatric evaluation revealed that the Veteran "caused herself self-harm because of interpersonal difficulties and conflicts between her behavior and the expectations and values of her parents. There was no evidence of a primary psychiatric disorder and she had no plans to harm herself in the future." See a November 1980 disposition form. 

In a January 1981 statement, an Army Captain, C.F.L., reported that the Veteran had consistently "failed to respond positively to disciplinary actions, rehabilitative transfers, performance counseling and other assistance efforts. Her inability to adjust to military life and simultaneously cope with her personality identification complex has caused an excessive administrative and supervisory burden." The Veteran elected not to undergo a separation examination and received a discharge under honorable conditions on January 23, 1981.

The Veteran initiated a claim for service connection in June 2008. However, the Veteran did not provide medical reports for post-service treatment or return forms authorizing release of records for mental health providers who may have seen her since service. There are no post-service VA or private treatment records documenting complaints or treatment for depression or anxiety. 

In a statement attached to her June 2008 claim, the Veteran reported that she was harassed during service and received unwanted sexual advances from a superior officer which made her depressed and angry. 

The Veteran failed without good cause or explanation to report for two VA psychiatric examinations. The record indicates that the Veteran has been advised of what was required of her to adjudicate this claim, but she has failed to comply. See Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991). 

The evidence is not complete because the Veteran did not attend the scheduled VA examinations for the purpose of adjudication of her claim. The examiner would have provided the Veteran an opportunity to relate her symptoms from active service forward, and would have determined whether the Veteran has a current psychiatric disorder, and would have provided a VA medical nexus opinion as to whether any identified psychiatric disorder began during service or is related to any incident of service. 



The Veteran was advised in the January 2010 SSOC that she had failed to attend her scheduled VA examinations, and the RO continued the denial of her claim based on the evidence of record. 38 C.F.R. § 3.655. The Veteran has not disputed that she failed to report for her examinations and has not requested that an examination be rescheduled. As a result, the Board has adjudicated the claim based on the evidence in the claims file, as described above, in accordance with VA regulations. Id. 

The Veteran is competent to report that she feels depressed or anxious as this is within the realm of her personal knowledge and does not require specialized knowledge or training. See Layno, supra. However, the record does not show that she has specialized education, training, or experience that would qualify her to diagnose the existence of a psychiatric disability such as depression or anxiety. To the extent she contends that such a psychiatric disability exists, her opinion is entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Under Jandreau, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession. See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Veteran's statements do not fall within prongs (1) or (2) of the Jandreau criteria. To the extent that the lay statements are applicable to prong (3), the Veteran has refused to appear for a scheduled examination and there is no evidence of record which diagnoses the existence of a psychiatric disability.



In the absence of any competent evidence of a current psychiatric disability during the appeal period, the Veteran's claim must be denied. See McClain, supra; see also Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) ("In the absence of proof of a current disability there can be no valid claim.") 

Moreover, in the absence of competent evidence of a current psychiatric disability, it follows that a competent and credible nexus between the claimed in-service disease or injury and the current disability is also lacking. Such is the case here. The evidence of record does not contain a competent and credible statement attempting to link a psychiatric disability to the Veteran's military service.

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.38 C.F.R. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran contends that she has bilateral shin splints as a result of running in rubber boots during service. See a June 2008 statement. Upon review, the Board is unable to conclude that VA satisfied its duty to assist the Veteran in the development of her claim. 

The Veteran was afforded a VA musculoskeletal examination in July 2009, in part, to determine the nature and etiology of her claimed shin splints. By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits - the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998). 

The July 2009 VA examination diagnosed the Veteran with bilateral medial tibial stress syndrome without fracture and bilateral plantar fasciitis. The examiner noted that the Veteran's service treatment records were unavailable for review and that he could not comment as to whether her current disabilities are similar to her presentation in service.

In a September 2009 VA medical opinion, a separate VA examiner noted that the Veteran was treated during service for foot pain and diagnosed with foot fatigue and muscle strain. He also observed that the Veteran was not diagnosed with shin splints while on active duty. As a result, the examiner opined that the Veteran's "bilateral shin splints . . . are less likely as not caused by or a result of her stay on active duty."

While the Veteran's service treatment records do not indicate that she was diagnosed with shin splints during service, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2011). 

As currently drafted, the September 2009 VA examiner's opinion provides no rationale as to why the Veteran's shin splints could not develop after her military service. See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); see also Hernandez- Toyens, supra (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Barr, supra (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.) Therefore, an additional VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for bilateral shin splints. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

* The RO must then obtain any pertinent records, and associated them with the claims folder.

* If necessary, the development actions should consist of an initial request for the records, and if the records are not received, at least one follow-up request. If there is information that the records sought do not exist or that further efforts to obtain them would be futile, then notify the Veteran and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. Once all available medical records have been received arrange for a VA health care provider with appropriate experience to review the Veteran's claims folder and provide an opinion, with supporting rationale, as to the etiology of her diagnosed bilateral medial tibial stress syndrome. If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary before an opinion can be rendered, such should be accomplished.  

(a) The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

(b) The examiner will be advised that the purpose of the medical opinion is to ascertain whether the Veteran's diagnosed shin splints were (1) caused by any incident of active military service OR (2) had its onset during service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner should note the Veteran's contentions of continuous symptoms since service. THE EXAMINER IS TO BE ADVISED THAT THE VETERAN IS COMPETENT TO REPORT BILATERAL LEG PAIN. 

(c) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.
      
(d) IF AN EXAMINER IS UNABLE TO RENDER THE REQUESTED OPINION WITHOUT RESORT TO PURE SPECULATION, HE OR SHE MUST SO STATE; HOWEVER, A COMPLETE RATIONALE FOR SUCH A FINDING MUST BE PROVIDED.

3. Readjudicate the issue on appeal. If any benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


